Case 21-11001-JTD   Doc 93-4   Filed 07/30/21   Page 1 of 8




       EXHIBIT D
                Case 21-11001-JTD             Doc 93-4        Filed 07/30/21        Page 2 of 8




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )   Chapter 11 (Subchapter V)
                                                                )
SHARITY MINISTRIES, INC., 1                                     )   Case No. 21-11001 (JTD)
                                                                )
                          Debtor.                               )
                                                                )

                                  AFFIDAVIT OF TISHA SAVANNAH

    Before me, the undersigned authority, personally appeared Tisha Savannah who, being

    by me duly sworn, deposed as follows:

    “My name is Tisha Savannah I am over the age of eighteen, of sound mind, capable of making this
    affidavit, and personally acquainted with the facts herein stated.

    I am employed with the Texas Attorney General’s Office. My current position is that of Legal
    Assistant.

    On July 28, 2021, I visited the following website and looked up cause number D-1-GN-19-003388:

    https://www.traviscountytx.gov/district-clerk/online-case-information

    The attached document is a true and correct copy of the “Details” page for cause number D-1-
    GN-19-003388, including the names of the attorneys and clients in this cause.

    Further on July 29, 2021, I visited the following website and found Thomas A. Donaho’s profile
    on the Baker Hostetler website, and a true and correct copy is attached.

          https://www.bakerlaw.com/ThomasADonaho

          Further, Affiant sayeth naught.”

                                            _____________________________
                                                  Tisha Savannah




1
 The last four digits of the Debtor’s federal tax identification number is 0344. The Debtor’s mailing address is 821
Atlanta Street, Suite 124, Roswell, GA 30075.


AFFIDAVIT OF TISHA SAVANNAH                                                                                PAGE 1
            Case 21-11001-JTD   Doc 93-4   Filed 07/30/21   Page 3 of 8



SWORN TO AND SUBSCRIBED before me on the _29th_ day of _July______ 2021.


                                           _____________________________
                                           Notary Public, State of Texas




              Notary w/o Bond




AFFIDAVIT OF TISHA SAVANNAH                                                PAGE 2
7/28/2021                                                         Case 21-11001-JTD   Doc 93-4     Filed
                                                                                            Online Case    07/30/21
                                                                                                        Information   Page 4 of 8




            Austin-Travis County is in Stage 4. View the latest COVID-19 information




         DISTRICT CLERK

             About

             Administrative Orders


             Attorney Access to Records Online


             Contact Information

             E-Filing


             Information & Resources

             Jury Duty


             Online Case Information


             Online Payment


             Passport Information


             Records Request Form




                                                                                                                                    Feedback
         IMPORTANT NEWS




         COVID-19 Information




         New or revised standing orders




         Termination/Adoption cases




https://www.traviscountytx.gov/district-clerk/online-case-information                                                                      1/3
7/28/2021                                                         Case 21-11001-JTD          Doc 93-4     Filed
                                                                                                   Online Case    07/30/21
                                                                                                               Information   Page 5 of 8




         Civil Court Fees and Fines



            You are here: Home District Clerk Online Case Information


            Online Case Information
            Loading Online Case Information...
             Details
             Updated : Wednesday, July 28, 2021 4:35:24 AM

                New Search (/OnlineCaseInformationWeb/)                         Request Documents (https://www.traviscountytx.gov/district-clerk/records-request)


                           Cause Number             D-1-GN-19-003388
                             Case Status            CS PN-BNKRPTCY
                                     Style          STATE OF TEXAS V. ALIERA HEALT
                               Filed Date           6/13/2019
                            Hearing Date            August 25, 2021 02:00 PM


             Attorney                              Type                 Full/Business Name         First Name    Middle Name Last Name
             DONAHO THOMAS                         DEFENDANT                                       WILLIAM       H             THEAD
             ANDREW
             ARAVIND SANTOSH                       DEFENDANT                                       CHASE                       MOSES
             NICHOLS ERIC J.R.                     DEFENDANT                                       TIMOTHY       CANDACE       MOSES




                                                                                                                                                                    Feedback
             ARAVIND SANTOSH                       DEFENDANT                                       SHELLEY       STEELE        MOSES
             DONAHO THOMAS                         DEFENDANT SHARITY MINISTRIES INC
             ANDREW
             GONZALES ALEXANDER                    DEFENDANT ALIERA HEALTHCARE
             J.                                              INC
             OLESON AIMEE COOK                     DEFENDANT ALIERA HEALTHCARE
                                                             INC
             CELLA CHRISTINA                       PLAINTIFF            STATE OF TEXAS
             HUNKER KATHLEEN                       PLAINTIFF            STATE OF TEXAS
             THERESA
             MATHER H. MELISSA                     PLAINTIFF            STATE OF TEXAS
             SWEETEN PATRICK                       PLAINTIFF            STATE OF TEXAS
             KINNEY
             WOLLENZIEN LUCAS                      PLAINTIFF            STATE OF TEXAS
             HEMENWAY


             Event Date         Party Type Description
             7/20/2021          PL                MTN:MOTION




         TAX RATE: TRAVIS COUNTY ADOPTED A TAX RATE THAT WILL RAISE MORE TAXES FOR MAINTENANCE AND OPERATIONS THAN
         LAST YEAR'S TAX RATE. THE TAX RATE WILL EFFECTIVELY BE RAISED BY 3.6 PERCENT AND WILL RAISE TAXES FOR
         MAINTENANCE AND OPERATIONS ON A $100,000 HOME BY APPROXIMATELY $11.00.




https://www.traviscountytx.gov/district-clerk/online-case-information                                                                                                      2/3
7/28/2021                                                         Case 21-11001-JTD   Doc 93-4     Filed
                                                                                            Online Case    07/30/21
                                                                                                        Information   Page 6 of 8




            Disclaimers                                                                           Give Website Feedback

            Privacy Policy                                                                        Employees

            Transparency                                                                          Retirees

            Press and Media Inquiries



                                                                           
                                                                            
                                                                              
                                                                                
                                                                                  
                                                                                   
                                                                          © 2021 Travis County. All Rights Reserved.




                                                                                                                                    Feedback




https://www.traviscountytx.gov/district-clerk/online-case-information                                                                      3/3
7/29/2021                    Case 21-11001-JTD               Doc 93-4A. Donaho
                                                               Thomas    Filed| BakerHostetler
                                                                                07/30/21 Page 7 of 8



Thomas A. Donaho
Partner
Houston
T +1.713.276.1668
F +1.713.751.1717

tdonaho@bakerlaw.com


Overview

Tom Donaho focuses his practice on complex commercial and business litigation. He has experience representing
clients in a wide range of contract matters, business torts and real estate disputes. A powerful advocate for his clients in
the courtroom, Tom has developed a reputation for efficiently and effectively handling complex litigation disputes.

Tom also has specific experience advising and assisting clients in the energy industry with respect to contractual risk
management. He often works with energy companies to develop contracts that serve risk allocation needs through
indemnity and insurance protections. He has extensive experience navigating oilfield anti-indemnity statutes across the
country, including the Texas Oilfield Anti-Indemnity Act, and regularly gives CLE presentations on the topic.

Experience
    Member of trial team that obtained a unanimous jury verdict after a six-week trial with actual damages of $72 million.
    The client, Plaintiff, is a publicly-traded company that filed suit against former executives for breach of fiduciary duty,
    fraud, and conspiracy. The executives’ scheme involved kickbacks in domestic and international transactions as well
    as numerous efforts to conceal their behavior from compliance and audit.
    Represented an oilfield services company in commercial litigation concerning alleged equipment failure and
    damages resulting therefrom.
    Represented heavy-truck manufacturer in contract dispute with foreign supplier concerning delivery failures.
    Assisted a heavy equipment manufacturer in defending against strict liability and negligence claims.
    Represented an exploration and production company in arbitrations involving damage to offshore platforms.
    Represented an equipment manufacturer in collecting unpaid and/or overdue bills owed.
    Represented a commercial equipment manufacturer in a dispute concerning alleged equipment failure and economic
    loss resulting therefrom.
    Counseled an oil and gas client in connection with Chapter 11 bankruptcy proceedings. Representation included an
    investigation concerning preference actions, secured claims and adversary proceedings.
    Regularly represents contractors and operators alike with respect to contract risk management, well blowouts,
    onshore and offshore drilling, drafting of commercial oilfield service agreements, joint operating agreements,
    catastrophic personal injury, exploration, completion, insurance disputes, and bankruptcy.

Indemnity and Contractual Risk Management Experience
    Served as indemnity counsel to oilfield exploration and production company in connection with indemnity demands
    arising from FLSA dispute.
    Assisted oilfield operator in navigating series of indemnity demands arising from personal injury actions, property
    damage actions, and regulatory agency investigations.
    Represented an oilfield services company in a contract dispute concerning indemnity obligations specified in an
    equipment supplier agreement.
    Advised insurance carrier on application of Texas anti-indemnity acts to contractual indemnity provisions.
    Represented oilfield service company in litigation over contractual indemnity obligations following personal injury
    lawsuit.
    Routinely assists clients in evaluating and responding to indemnity demands.
    Retained to train insurance carrier’s underwriters on how to evaluate potential risk arising from contractual indemnity
    agreements in the energy industry.
    Regularly assists clients in restructuring indemnity provisions in their Master Service Agreements to serve risk
    allocation needs.

https://www.bakerlaw.com/ThomasADonaho                                                                                            1/2
7/29/2021                      Case 21-11001-JTD                Doc 93-4A. Donaho
                                                                  Thomas    Filed| BakerHostetler
                                                                                   07/30/21 Page 8 of 8
    Drafted oilfield indemnity handbook utilized by practitioners throughout the industry.

News
    12/10/2012
    Madoff Recovery Initiative Marks Fourth Anniversary … Moves into Fifth Year Still Building Recovery Momentum
    1/5/2012
    The Wall Street Journal showcases BakerHostetler and the "unprecedented magnitude" of the global recovery efforts
    in article "The Madoff Liquidation, Three Years Later"
    10/4/2011
    Press Release: Initial Interim Distribution of Recovered Funds to Madoff Claims Holders

Press Releases
    1/4/2021
    BakerHostetler Elevates 22 Attorneys to Firm Partnership

Alerts
    4/7/2020
    Preparing for COVID-19 Contract Litigation
    3/31/2020
    Energy Contracts: In-House Counsel, Force Majeure, and the COVID-19 Pandemic
    2/25/2020
    Protecting Your Mutual Indemnity Provision from The New Mexico Oilfield Anti-Indemnity Act

Articles
    4/13/2020
    Tom Donaho Article Discusses Protecting Mutual Indemnity Provisions

Community
    City of Spring Valley Village (Elected to City Council in 2017)
    Duke University Young Alumni Development Council

Pro Bono
    Estate planning
    Ad Valorem Tax Disputes

Services
    Commercial Litigation
    Product Liability and Toxic Tort

Industries
    Energy Industry

Prior Positions
    Harris County District Attorney's Office: Intern (2010)

Admissions
    U.S. District Court, Northern District of Texas, 2013
    U.S. District Court, Southern District of Texas, 2012
    Texas

Education
    J.D., The University of Texas School of Law, 2011; Editorial Board, The Review of Litigation
    A.B., Political Science, Duke University, 2008




https://www.bakerlaw.com/ThomasADonaho                                                                                  2/2
